EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Arista Power, Inc. 1999 Mt. Read Boulevard Rochester, New York 14615 We hereby consent to theincorporation by reference in the Registration Statement on Form S-8 for the year ended December 31, 2012 of our report, dated March 28, 2013 relating to the financial statements of Arista Power, Inc.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York April 5, 2013
